Willie, Chief Justice.
The court did not err in excluding the books of the county treasurer offered in evidence to show that Jester Bros, did not keep their bank books correctly.
*433[Opinion delivered November 19, 1884.]
The books of the county treasurer were kept by L. L. Jester, and the books of Jester Bros, were kept by Terry Miller. The fact that L. L. Jester was an incorrect and unreliable accountant did not tend to prove that lie had not in his employ a book-keeper perfectly competent in every respect. The evidence was therefore subject to the objections for which it was excluded.
As to whether or not there was error in not admitting the testimony of the two Hamiltons, we are unable to decide for want of a bill of exceptions that sets forth with sufficient certainty the facts to which they were expected to testify. The bill states that they were offered to prove that, in their several accounts with Jester Bros., about the same time plaintiff claimed an error in his account, a deficit occurred, and after long delay Jester Bros, admitted the same to be short, and, since the progress of the trial, proposed to restore the deficit. We are not informed of the nature or amount of the deficit, or anything about it. It may have been unimportant from the smallness of the amount, or it may have arisen from the miscalculation of interest or a mistake in adding up the column of the account, or from other like causes which would not tend in the least to show that the books of Jester Bros, were not honestly kept. We are left altogether to conjecture what kind of an error was found in the accounts of the witnesses,
A party bringing up for revision a ruling of the court below ex-eluding evidence must lay clearly before us in a bill of exceptions the nature of the evidence he proposed to introduce. It must be plainly shown that it does not consist of facts which were irrelevant' or unimportant, and not leave us to presume that they were otherwise by putting upon the evidence a construction that would render its exclusion error, when a construction might be placed upon it that, would justify the ruling of the court.
We think the bill of exceptions does not conform to this rule, and we cannot well resort to presumptions in order to reverse the action of the district judge when it is right if a construction of which the evidence is susceptible is applied to it. The judgment is affirmed.
Affirmed.